Citation Nr: 9900406	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  97-06 744A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for postoperative 
status hemigastrectomy with vagotomy and gastrojejunostomy 
for duodenal ulcer, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from June 1972 to 
September 1976.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by the 
Department of Veterans Affairs (VA), Columbia, South 
Carolina, Regional Office, denying the veteran an increased 
evaluation for service-connected gastrointestinal disorder.  

Statements received from the veteran in March and May 1998 
indicate that he is seeking entitlement to service connection 
for arthritis.  This issue has not been developed for 
appellate review and is referred to the RO for appropriate 
action.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that an increased disability evaluation 
is warranted for service-connected gastrointestinal disorder 
as this disorder is more disabling than currently evaluated.  
In this regard, the veteran maintains that his condition has 
worsened in recent years and that he experiences both weight 
loss and constant diarrhea.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for his service-connected postoperative status 
hemigastrectomy with vagotomy and gastrojejunostomy.


FINDING OF FACT

The veteran's postoperative hemigastrectomy with vagotomy and 
gastrojejunostomy for duodenal ulcer produces no more than 
mild post gastrectomy syndrome; weight loss is not 
demonstrated, and there is no objective confirmation of 
diarrhea.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
postoperative hemigastrectomy with vagotomy and 
gastrojejunostomy have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 4.7, 4.114, and 
Part 4, Diagnostic Codes 7305, 7308, 7348 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records show that he was noted 
in 1973 to have a history of epigastric pain treated with 
antacids.  In February 1973 he was assessed as having mild 
peptic ulcer disease, without evidence of bleeding or 
obstruction.  The veteran's discomfort was noted in April 
1975 to persist for several weeks and gradually resolve.  An 
upper gastrointestinal series in April 1975 was interpreted 
to reveal an ulcer crater in the apex of the duodenal bulb 
which crossed from the duodenal bulb to the post duodenal 
area.  Following endoscopy significant for a markedly 
deformed duodenal bulb with an ulcer in the anterior aspect 
of the distal portion thereof, active duodenal ulcer disease 
was diagnosed.

In March 1978, the RO granted service connection for duodenal 
ulcer and rated this disorder as 10 percent disabling, 
effective from October 1977.  

In July 1979, the veteran was admitted to the VA Medical 
Center in Columbia, South Carolina, for complaints of stomach 
discomfort and an inability to eat properly.  During this 
hospitalization, the veteran underwent an exploratory 
laparotomy, truncal vagotomy with Billroth II 
gastrojejunostomy, and duodenostomy.  

In February 1980, the RO assigned a temporary total rating 
from July 31, 1979, to October 31, 1979.  Thereafter, the 
20 percent rating was assigned.  

VA outpatient treatment records received in February 1997 and 
compiled between January and May 1996 note the veteran's 
complaints of chronic diarrhea, stomach discomfort and weight 
loss.  In January 1996, the veteran was found to weigh 
191 pounds and to be 6 foot 2 inches.  Examination of the 
abdomen at that time disclosed a well-healed abdominal scar, 
no masses, no abnormal bowel sounds and no tenderness to 
percussion.  In May 1996, the veteran presented to a VA 
outpatient treatment clinic and informed his examiner that he 
had symptoms of a service-connected gastrointestinal disorder 
consistent with the criteria for a 40 percent disability 
evaluation under the VA's Rating Schedule.  The examiner 
noted that the veteran had kept a diary of his symptoms which 
was quite lengthy and documented complaints of frequent 
epigastric distress, dizziness as well as other complaints.  
The veteran was recorded to weigh at this time 200 pounds.  
The examiner noted that the veteran had not had melena, 
hematochezia or hematemesis.  The examination report noted 
that laboratory studies taken in April 1996 included findings 
of a white blood count of 3.9, and Hb of 14.1 and a HCT of 
41.7.  An upper gastrointestinal series in February 1996 was 
reported to show evidence of a prior partial gastrectomy and 
end-to-end anastomosis with the duodenum but no definite 
identifiable ulcers.  Persistent epigastric discomfort with 
history of ethanolism which contemplates this but symptoms 
and history of gastric ulcers with previous gastric surgery 
was the diagnostic assessment.  It was additionally noted 
that the veteran had no evidence of gastrointestinal bleeding 
at this time.  

In February 1997, the veteran presented at a VA treatment 
facility with continuing complaints of abdominal pain and 
diarrhea.  He denied hematochezia, melena, hematemesis or 
melenemesis.  Examination of the abdomen revealed tenderness 
in the epigastrium and positive bowel sounds.  There were no 
masses and no hepatosplenomegaly.  Post prandial diarrhea 
consistent with B-II dumping syndrome with chronic abdominal 
pain was diagnosed.  He weighed 198 pounds.  

A March 1997 alcohol and drug report by a private physician 
noted that the veteran complained of epigastric burning for 
about one year and that he had been taking over-the-counter 
acid reducers (Tagamet and Mylanta).  

In April 1997, VA gastroscopy report indicated that the 
veteran had complaints of recurrent epigastric pain, a 
reported 25-pound weight loss over the last year, along with 
onset symptoms of dumping.  On examination, the veteran's 
esophagus was normal.  The veteran's stomach had two adjacent 
anastomosis sites consistent with Billroth II.  There were 
some mucosal changes/reticular pattern edema noted in a few 
localized areas in the gastric remnant.  Biopsies of the 
anastomosis remnant identified mild chronic inflammation.  

Submitted into evidence by the veteran in July 1997 is a 
journal dated between May 16, 1997, and July 24, 1997, 
showing the frequency and duration of the veteran's rest room 
requirements and his physical disposition (e.g. 
weak/fear/dizzy).

At a personal hearing on appeal in August 1997, the veteran 
said that, as a result of his service-connected disorder, he 
has experienced both weight loss and diarrhea.  He reported 
bouts of diarrhea 4 to 5 times a day.  He said he had been 
prescribed a diet by his doctors and had been told that he 
has dumping syndrome.  He said that he does not work because 
of this problem and has no social life.  He further related 
that all of his treatment is provided by VA.  

VA outpatient treatment records compiled between February 
1996 and January 1998 and received in September 1997, 
November 1997 and March 1998 show further evaluation and 
treatment provided the veteran for gastrointestinal 
complaints to include complaints of recurrent diarrhea.  In 
February 1996, an upper gastrointestinal series disclosed 
evidence of a previous partial gastrectomy and end-to-end 
anastomosis with the duodenum.  No definite ulcer was 
identified.  In June 1997, the veteran was noted to have 
cramps which had been benefited with 

Cyclobenzaprine.  He was provided information regarding diet 
and exercise as tolerated.  He weighed 201 pounds.  Normal 
examination findings with increased looping at the sigmoid 
were noted on a July 1997 colonoscopy.  He weighed 175 
pounds in September 1997.  A January 1998 treatment record 
notes that the veteran had a normal colonoscopy in July 1997 
and EGD in April 1997 and was found to have mild chronic 
inflammation at the anastomotic site in his gastric stomach 
surgery and to have a dumping syndrome.  It was indicated 
that the veteran received information regarding therapy for 
his condition involving small yet infrequent foods, avoidance 
of noxious products and the identification of products that 
exacerbate his dumping.  He weighed 203 pounds.  A July 1998 
outpatient treatment medical record records that the veteran 
required medication refilled and also reported his weight at 
that time as 205 pounds.

Submitted into evidence in March 1998 is a journal of the 
veteran's rest room frequency during July and August 1979 and 
during September (no year was provided).  This record shows 
that the veteran required use of a rest room approximately 
3 or 4 times per day for periods of between 1 and 3 minutes.  



Legal Analysis

The veteran's claim for an increase in a 20 percent rating 
for postoperative status hemigastrectomy with vagotomy and 
gastrojejunostomy for duodenal ulcer is well grounded, 
meaning plausible.  The file shows that the RO has properly 
developed the evidence and there is no further VA duty to 
assist the veteran with his claim.  38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.



The most prominent manifestation of the veteran's service-
connected gastrointestinal disorder (including postoperative 
residuals) is post gastrectomy or dumping syndrome, and this 
is rated under Diagnostic Code 7308 (post gastrectomy 
syndrome).  A 20 percent evaluation is warranted for mild 
post gastrectomy syndrome with infrequent episodes of 
epigastric distress with characteristic mild circulatory 
symptoms or with continuous mild manifestations.  A 
40 percent evaluation requires moderate post gastrectomy 
syndrome, with episodes (less frequent than the next higher 
level of disability) of epigastric distress with 
characteristic mild circulatory symptoms after meals but with 
diarrhea and weight loss.  A 60 percent evaluation requires 
severe post gastrectomy syndrome, with associated nausea, 
sweating, circulatory disturbances after meals, diarrhea, 
hypoglycemic symptoms and weight loss with malnutrition and 
anemia.  38 C.F.R. § 4.114, Code 7308.

A review of the medical evidence of record suggests that the 
veteran's service-connected gastrointestinal disorder has 
remained relatively stable for a number of years and is 
manifested primarily by complaints of pain, chronic diarrhea, 
and weight loss.  We specifically note that a May 1996 
outpatient treatment record reflects that the veteran was not 
experiencing any evidence of gastrointestinal bleeding.  His 
weight at that time was 200 pounds.  This was 9 pounds more 
than what he weighed in January 1996.  His weight since that 
time is shown to have varied only slightly, with the single 
exception of September 1997, when his weight was recorded as 
175 pounds.  This is not taken to indicate weight loss due to 
chronic disease, since his weight the previous month was 200 
and has been that or more ever since.  Most recently in July 
1998, his weight was recorded as 205 pounds.  While the 
veteran complains that he has a weight loss, the weight loss 
is not shown by clinical evidence.  An upper gastrointestinal 
series in February 1996 found no definite ulcer and EGD in 
April 1996 disclosed only mild chronic inflammation.  

Based on the current medical evidence of record, the Board 
finds that the veteran's symptoms directly attributed to his 
service-connected gastrointestinal disorder are no more than 
those found in mild post gastrectomy syndrome, properly rated 
20 percent under Diagnostic Code 7308.  There is no objective 
evidence which suggests that he has moderate post gastrectomy 
syndrome with diarrhea and weight loss, which would merit an 
increased rating to 40 percent.  While he reports continuing 
diarrhea, this claim is without credibility, as he has also 
reported continuing weight loss even though objective 
measurement rules this out.  Furthermore, there is no 
competent medical evidence which shows that he has severe 
post gastrectomy syndrome as described in Code 7306, as 
required for a 60 percent rating.  The disability picture 
more nearly approximates the criteria for a 20 percent rating 
than for a 40 percent rating; thus, a 20 percent rating is 
appropriately assigned.  38 C.F.R. § 4.7.  

The Board also finds a higher rating under Diagnostic 
Code 7305 (duodenal ulcers) is not in order.  This code 
provides that a 20 percent rating is warranted when there is 
evidence of moderate ulcers, with recurrent episodes of 
severe symptoms 2 or 3 times a year averaging 10 days in 
duration or with continuous moderate manifestations.  A 
40 percent rating is to be assigned when the ulcers are 
moderately severe, with impairment of health manifested by 
anemia and weight loss or recurring incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  There is no evidence of record which shows the 
veteran has moderately severe duodenal ulcers with anemia or 
weight loss as required for a 40 percent rating.  The medical 
records show no active ulcer.  An increased rating under Code 
7348 (vagotomy with pyloroplasty or gastroenterostomy) also 
is not warranted since there is no evidence of recurrent 
ulcer with incomplete vagotomy (the criteria for a 20 percent 
rating), let alone a showing for other criteria for a higher 
rating under that code.  The veteran's hemigastrectomy with 
vagotomy and gastrojejunostomy for duodenal ulcer is more 
appropriately rated under Diagnostic Code 7308 for post 
gastrectomy syndrome and, for reasons previously discussed, 
anything higher than 20 percent is not warranted under that 
code.  

The preponderance of the evidence is against the claim for 
more than a 20 percent rating for postoperative status, 
hemigastrectomy with vagotomy and gastrojejunostomy for 
duodenal ulcer.  Thus, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b).


ORDER

An increased rating for postoperative status hemigastrectomy 
with vagotomy and gastrojejunostomy for duodenal ulcer is 
denied.



		
	J. E. DAY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
